Allowable Subject Matter
1.         Claims 31, 34, 36-38, 42 and 44-55 are allowed.

2.	This communication warrants no Examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s remarks filed on 12/03/2021 and 05/23/2022]. Furthermore, Examiner states none of the references cited either alone or in any obvious combination teaches and/or suggests “anti-tampering detection circuitry operative to detect a tampering event based on the first and second outputs from the optical sensor; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing” as to claim 1, “an image-based tamper detection unit operative to compare the first and second outputs to detect a tampering event; wherein the first output corresponds to quiescent background noise when the device is in a known untampered state; and wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing, and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing” as to claim 37 and “detecting, with anti-tampering detection circuitry, the tampering event based on the first and second outputs from the optical sensor; wherein a first optical condition of the different optical conditions is based on light reflected from an optically identifiable marking within the device housing; and wherein a second optical condition of the different optical conditions sensed by the optical sensor is based on light reflected from the optically identifiable marking within the device housing” as to claim 50. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY ONYEKABA/Primary Examiner, Art Unit 2628